Title: To John Adams from James Boyd, 30 June 1789
From: Boyd, James
To: Adams, John



Boston June 30th. 1789

Your Excellency will pardon the freedom of addressing you, when you are acquainted with my sufferings and my present indigence, which is such as urges me to request your influence with Congress respecting the resolves of this Court (relative to my sufferings) which was sent on to Congress by Order of Government, bearing date Nov. 10th. 1786, Copy of which by the desire of the Honbl. Mr. Bowdoin, I inclosed to the Honrbl. Mr: Dalton on the 3 Int. requesting him to deliver the same to your Excelly.
As your Excellency was in Europe at the time those papers was sent to Congress. I was informed by several Gentlemen then in Congress that nothing respecting them could be done untill your return to America as the Eastern Boundry Line was not then determin’d. Although that matter is not yet fully determin’d as to the River St. Croix, I am clearly of opinion that it’s the most northern River, as that was the only one known to the Indians by the name of St. Croix, and is the River Mitchel was Order’d by Government to Explore and take the new course. I was present with Mitchel when the Indians (upon oath) declaird that to be  the only St. Croix—
I am encouraged by my Friends who have wrote to Congress in my behalf, to hope that Congress will take notice of my present indigent situation and in their wisdom and goodness grant me some redress as I am the only refugee yet unnoticd—.
With great Esteem & respect I beg leave to / subscribe my self your Excelly / most Obt. Hbl. Servt.—
James Boyd, Jr.
P.S. for any particulars I beg leave to refer to Mr: Dalton, who I wrote fully too—

